Case:20-17488-EEB Doc#:50 Filed:01/07/21 Entered:01/07/21 19:57:07 Pagel of 8

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF COLORADO

In re:

BAVARIA INN RESTAURANT, INC.
a Colorado Corporation

d/b/a Shotgun Willies

EIN XX-XXXXXXX

Case No. 20-17488 EEB
Chapter 11

Debtor.

44 4, 44 _4 4a

 

BAVARIA INN RESTAURANT, INC’S OBJECTION AND RESPONSE TO CREDITOR
MCCLURE’S MOTION FOR ENTRY OF ORDER GRANTING RELIEF FROM STAY

 

Debtor-in-Possession, Bavaria Inn Restaurant, Inc. d/b/a Shotgun Willies (“Bavaria” or
“Debtor”), by and through its counsel, Law Offices of G. Stephen Long Esq. and Weinman &
Associates, P.C., submits its Objection and Response to creditors and parties-in-interest, Charles
McClure’s Motion for Entry of Order Granting Relief from Stay.

INTRODUCTION

1. On November 18, 2020, Bavaria filed its petition for relief (the “Bankruptcy Peti-
tion”) under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”).

2. Pursuant to 11 U.S.C. § 362(a), Bavaria is automatically entitled to a stay (the
“Stay’”’) of certain actions by creditors to pursue or collect judgments, including but not
limited to continuation of civil lawsuits that were initiated before the filing of the Bank-
ruptcy Petition.

3. On April 30, 2020, McClure filed a lawsuit against Bavaria and in Arapahoe
County District Court case number 2020CV30913, styled Charles McClure, v. Bavaria
Inn Restaurant, Inc. d/b/a Shotgun Willie's, a Colorado Corporation, and Jonathan Ruiz,
an individual, Derek Scott, an individual, Brian Festog, an individual, and Eduardo Am-
brizharos an individual (the “McClure State Court Lawsuit”).
Case:20-17488-EEB Doc#:50 Filed:01/07/21 Entered:01/07/21 19:57:07 Page2 of 8

4. On December 15, 2020, McClure, by and through their counsel, filed their Motion
for Entry of Order Granting Relief from Stay (“McClure’s Motion”). On the same date, a
separate claimant, Wright, by and through his same counsel, filed his Motion for Entry of
Order Granting Relief from Stay. Inexplicably, counsel for the Wrights also represent
McClure even though the Wrights have competing interests in the insurance proceeds
which will be, by counsels’ own admission, insufficient to satisfy the Wrights’ sought-af-
ter judgment. The arguments presented in the Wrights’ Motion and McClure’s Motion are
substantially similar. Both Motions contend that analysis of the applicable factors from
In re Curtis warrant lifting the Stay to allow the Wright State Court Lawsuit and the Mc-
Clure State Court Lawsuit (collectively, the “State Court Lawsuits”) to proceed despite
Bavaria’s bankruptcy proceedings. Jn re Curtis, 40 B.R. 795, 799-800 (Bankr.D.Utah
1984). The Court should deny the McClure Motion for the reasons stated below.

5. The Motion misconstrues the Curtis factors, overstates the impact to the McClure
should the Stay remain in place, and understates the harm to Bavaria should the Stay be
lifted. Proper analysis of the Curtis factors demonstrates the Stay should remain in place
for the duration of Bavaria’s bankruptcy proceedings.

6. Permitting relief would have a substantial negative impact on the viability of the
debtor by: (1) distracting from the bankruptcy restructuring; (2) the expense of exposure
above and beyond the policy limits; and (3) the economic impact of the negative press
associated with the trial.

7. Allowing the Relief from stay is economically impractical. First, the total amount
available to all unsecured creditors in this case will be limited (estimated $500,000 -
$1,000,000), and, if McClure receives a judgment in his favor in excess of $2,000,000,
they will be entitled to only a pro-rata share of those funds. Second, the administrative
costs required for debtor to defend these claims are to the detriment of all parties in-
volved, as they directly reduce the amount each claimant or creditor could obtain. Final-
ly, the harm a Relief from Stay would have to the other creditors and the debtor is far
more substantial than the harm McClure asserts (predominantly delay in their case).

BJECTI D RESP E

8. The automatic bankruptcy stay is one of the most fundamental debtor protections
provided by the bankruptcy laws. Fortier v. Dona Anna Plaza Partners, 747 F.2d 1324,
1330 (10th Cir. 1984).

9. The automatic stay broadly extends to all matters which may have an effect on a
debtor’s estate, enabling bankruptcy courts to ensure that debtors have the opportunity to
rehabilitate and reorganize their operations. See, e.g., In re Johns-Manville Corp., 801 F.
2d 60, 62, 63-64 (2d Cir. 1986). “Such jurisdiction is necessary to exclude any interfer-
ence by the acts of others or by proceedings in other courts where such activities or pro-
Case:20-17488-EEB Doc#:50 Filed:01/07/21 Entered:01/07/21 19:57:07 Page3 of 8

ceedings tend to hinder the process of reorganization.” Fidelity Mortgage Inv. v. Camelia
Builders, Inc., 550 F.2d 47, 53 (2d Cir. 1976).

10. =‘ Relief from stay may only be granted “for cause” after notice and a hearing. Be-
cause “cause” is not further defined in the Bankruptcy Code, relief from stay for cause is
a discretionary determination made on a case by case basis. Busch v. Busch (In re
Busch), 294 B.R. 137, 140 (B.A.P. 10% Cir. 2003). In light of the strong policy favoring
the automatic stay whereby “even slight interference with the administration [of the
Debtor’s estate] may be enough to preclude relief,” In re Curtis, 40 B.R. 795, 806
(Bankr.D.Utah 1984), the party seeking to lift or modify the automatic stay bears the ini-
tial burden to show cause why the stay should be lifted. “If the movant fails to make an
initial showing of cause ... the court should deny relief without requiring any showing
from the debtor that it is entitled to continued protection.” See In re Sonnax Industries,
907 F.2d 1280, 1285 (2d Cir. 1990).

11. Twelve factors were identified in In re Curtis, 40 B.R. 795 at 799-800, as some of
the issues a bankruptcy court might consider when determining whether to lift the stay to
permit pending litigation in another forum. Jn re Busch, 294 B.R. 137, at 141. There are
a number of the Curtis factors that do not apply to this case. The most important Curtis
factors for the court to consider in respect to the Motion at issue are: (2) the lack of any
connection or interference with the bankruptcy case; (5) whether the debtor's insurance
carrier has assumed full financial responsibility for defending the litigation; (7) whether
litigation in another forum would prejudice the interests of other creditors, the creditors'
committee and other interested parties; (10) the interest of judicial economy and the ex-
peditious and economical determination of litigation for the parties; (11) whether the for-
eign proceedings had progressed to the point where the parties were prepared for trial;
and (12) the impact of the stay on the parties and the "balance of the hurt."

12. A more in-depth consideration of the pertinent Curtis Factors demonstrates the
Motion should be denied and the Stay should remain, as explained below:

2. The Lack of any Connection or Interference with the Bankruptcy Case:

McClure argues that allowing the State Court Lawsuits to proceed would assist the
bankruptcy court because Plaintiffs could obtain a final judgment and liquidate their
claims. However, permitting relief would substantially interfere with the Bankruptcy
case and threaten the viability of the debtor by: (1) distracting from the bankruptcy
restructuring; (2) increasing the expense of exposure above and beyond the policy
limits; and (3) the economic impact of the negative press associated with the trial.

First, allowing the relief from stay would will materially and adversely affect
Bavaria’s bankruptcy by distracting key personnel for Bavaria who would then have
to work to reorganize while simultaneously defending against two (Wrights and Mc-
Case:20-17488-EEB Doc#:50 Filed:01/07/21 Entered:01/07/21 19:57:07 Page4 of 8

Clure) complex state civil suits. The Bankruptcy Restructuring Plan is due to be filed
within 30 days and debtor is currently deeply involved with counsel and an expert
witness (motion to be filed imminently) to formulate projections and a liquidation
analysis. The overriding theme in determining whether to grant relief from the stay to
permit litigation against the debtor in another forum is the effect of such litigation on
the administration of the estate. In re Danzik, 549 B.R. 804, 806 (Bankr. D. Wyo.
2016). The extensive involvement, time and effort of key Bavaria personnel should
be spent focusing on Chapter 11 restructuring for the benefit of all creditors.

Second, McClure is pursuing a claim well in excess of the $2,000,000 policy limits.
Because of that additional exposure, there will be defense costs and attorneys’ fees
beyond those borne by Bavaria’s insurance carrier. The applicable insurance policy in
this case is too small to satisfy several plaintiffs’ potential recoveries and thus, lifting
the Stay could start a “race to the courthouse” and create unfair results as between
potential plaintiffs and creditors. In re Sunland, Inc., 508 B.R. 739, at 744; Tringali,
796 F.2d 553, at 560. It could also prevent the bankruptcy court from marshalling the
insurance proceeds, and, along with other assets, arranging for their distribution so as
to maximize their ability both to satisfy legitimate creditor claims and to preserve the
debtor's estate. Id.

Third, there will undoubtably be negative press associated with the debtor if this case
is permitted to proceed. This case is absolutely defensible; however, regardless of the
outcome, the negative press and repetitional damage will have a significant impact on
the business, its revenue, and its ability to pay creditors. That negative press will im-
pact the viability of the company and inhibit the distribution of funds to any creditor
pursuant to the restructuring.

Thus, this factor weighs strongly in favor of keeping the Stay because the State Court
Lawsuits will significantly interfere with the bankruptcy case if the Stay is lifted. In
addition, lifting the stay could affect the interests of other creditors and interested par-
ties.

5. Whether the Debtor’s Insurance Company has Assumed Full Financial Responsibility.
for Defending the Litigation:

Here, the litigation costs of Hall & Evans, LLC—the defense counsel assigned to the
civil cases—are primarily borne by Bavaria’s insurer; however, as discussed above,
since McClure is seeking a judgment far in excess of policy limits, and there are two
separate state lawsuits, there are limits to the insurance coverage and defense.
Bavaria, because of the “bet the company” nature of the McClure lawsuit, will be
forced to pay additional fees and expenses beyond the limited insurance coverage to
give itself the best chance success. Moreover, insurance coverage is inadequate to
Case:20-17488-EEB Doc#:50 Filed:01/07/21 Entered:01/07/21 19:57:07 Paged5d of 8

compensate both the claimants in the event of one or more adverse judgments in the
Lawsuits, let alone other similarly situated claimants and creditors.

Courts in the Tenth Circuit have denied stay relief in order to preserve the bankruptcy
estate and protect insurance proceeds from multiple creditors. The court in Jn re Sun-
land, Inc. noted that allowing one plaintiff to proceed could deplete the pool of avail-
able insurance funds at the expense of other claimants. Jn re Sunland, Inc., 508 B.R.
739, 744 (Bankr. D.N.M. 2014). As stated by the court in Jn re Sunland, Inc., a num-
ber of courts have declined to grant stay relief to one claimant where the available
insurance coverage was inadequate to compensate other similarly situated claimants.
See, e.g., Matter of Gatke Corp., 117 B.R. 406, 410 (Bankr. N.D. Ind. 1990) (motion
for relief from automatic stay denied because insurance was not adequate to pay all
claims); In re Davis, 730 F.2d 176, 185 (5th Cir. 1984) (affirming the bankruptcy
court's decision to keep stay in place because "intact insurance coverage [i]s a bul-
wark against erosion of the estate").

This factor weighs heavily in favor of keeping the Stay, because while Bavaria’s in-
surance company has assumed financial responsibility for defense costs payable un-
der the policy and for indemnity up to policy limits, the assumption of financial re-
sponsibility is far from “full.”

7. Whether Litigation in Another Forum Would Prejudice the Interests of Other Creditors,
the Creditors' Committee and Other Interested Parties:

As explained above, the State Lawsuits would prejudice the interests of other creditors
because McClure is seeking a judgment far in excess of insurance policy limits, and
there are two separate state lawsuits. Further, the very viability of Bavaria is threat-
ened by continuation of the State Court Lawsuits while Bavaria simultaneously at-
tempts to reorganize in bankruptcy, and therefore the interests of other creditors will
be jeopardized if the Stay is lifted. Furthermore, the additional increase in adminis-
trative expenses incurred will decrease the pool available to unsecured creditors and,
ironically, McClure as well.

This factor weighs in favor of keeping the Stay because the State Court Lawsuits
could and will affect the interests of other creditors and interested parties.

10. The Interest of Judicial Economy and the Expeditious and Economical Determination
of Litigation for the Parties:

Allowing the Relief from stay is economically impractical. Lifting the Stay would
continue the costly litigation of the State Court Lawsuits, with no corresponding eco-
nomic benefit. First, Bavaria projects that upon completion of Chapter 11 restructur-
ing the total amount of funds that will be available for distribution to all unsecured
Case:20-17488-EEB Doc#:50 Filed:01/07/21 Entered:01/07/21 19:57:07 Page6é of 8

creditors will range from $500,000 to $1,000,000. If McClure prevails in the State
Court Lawsuits and become judgment creditors, they will only recover their pro rata
share of the total pool. Bavaria’s unsecured creditors, including Coal Creek Partners,
LLC (with its own $3,000,000 claim), and others, will also be entitled to their pro rata
share. Given this small pool of funds it does not make economic sense to grant relief
from the Stay, because prosecution of the State Court Lawsuits, if successful beyond
the $2,000,000 insurance policy limits, will only result in inconsequential recovery on
McClure’s claim. Given the funds available and the number of unsecured creditors, it
is pointless to threaten the viability of the debtor when likely McClure will only re-
cover a de minimis amount beyond Bavaria’s insurance proceeds.

Second, the administrative costs required for debtor to defend this claim will not be
insignificant. Debtor would be required to pay an estimated $125,000 for separate
counsel involvement to protect debtor’s interests. Separate counsel is necessary to
protect debtors interests and will likely incur expert fees which the insurance carrier
may be unwilling to cover. All administrative costs will be paid first and therefore
deducted from the pro-rata payments to each creditor. to pay Thus, the interests of
judicial economy and expeditious and economical determination of litigation would
be thwarted if the Stay is lifted.

This factor weighs in favor of keeping the Stay because Bavaria can focus on effi-
ciently moving through bankruptcy without the needless disruption of the State Court
Lawsuits. Upon Bavaria exiting bankruptcy, the parties can proceed with the State
Court Lawsuits forthwith.

11. Whether the Foreign Proceedings had Progressed to the Point Where the Parties Were
Prepared for Trial:

The State Court Lawsuits are far from trial. Although progress towards trial has been
made, the parties are not prepared for trial and will not be prepared for many more
months. Trial courts are significantly back-logged due to the COVID-19 closures.
The pandemic has caused large delays in all civil dockets. Furthermore, there is a
significant amount more discovery to conduct, much of which will be done at the cost
of debtor because of the excessive amount sought by McClure. The case is also not
anticipated to end at trial; there will likely be lengthy and costly appeals associated
with a large judgment.

Thus, this factor supports keeping the Stay so that Bavaria can reorganize its business

through bankruptcy and then return its full attention to defense of the State Court
Lawsuits.

12. The impact of the stay on the parties and the "balance of the hurt":
Case:20-17488-EEB Doc#:50 Filed:01/07/21 Entered:01/07/21 19:57:07 Page7 of 8

This factor weighs the financial hardship to both sides. While the impact to both
sides should be considered, courts should not shift the financial burden from another
party to the debtor because “to do so would contravene the fundamental policy in fa-
vor of economic administration of debtors’ estates.” Jn re Curtis, 40 B.R. 795, 806.
McClure alleges he will suffer hardship if the Stay remains and that “[c]ourts have
attributed considerable weight to the fact that a plaintiff, by reason of a bankruptcy
filing, may effectively be denied the opportunity to obtain a determination of liability
due to the passage of time.” McClure’s Motion at J 16. There is simply no evidence
that the Stay will deny McClure an opportunity to obtain a determination of liability.
Rather, the Stay will protect proper administration of the estate during the short dura-
tion of the bankruptcy, and then the State Court Lawsuits may resume without any
effect on the McClure’s ability to obtain a judgment should they prevail. On the other
hand, Bavaria will suffer significant financial hardship if the Stay is lifted due to the
need to devote time and resources to both the bankruptcy and defense of the State
Court Lawsuits. As discussed above, the viability of the business will be severely
threatened by the involvement of key personnel in defense of the suits, defense costs,
and negative publicity surrounding trial in the McClure State Court Lawsuit.

In sum, in balancing the harms to the parties, the potential harm to McClure is delay.
The potential harm to debtor and other creditors is the destruction of the debtor’s
business, the complete failure of the bankruptcy restructuring, and debtor’s subse-
quent inability to pay any and all creditors. McClure’s harm (of delay) is substantial-
ly overstated in the McClure’s Motion. The harm caused by delay is further under-
mined given the fact that movants will likely only recover a de minimis amount be-
yond the insurance policy coverage due to the bankruptcy restructuring. Finally, Mc-
Clure’s rights are protected in the form of prejudgment statutory interest for any de-
lays which may occur from denial of relief from Stay. The harm a Relief from Stay
would have to the other creditors and the debtor is substantial and incomparable to the
harm McClure’s claim (predominantly delay in trying their claims).

CONCLUSION

17. | The Court should deny the McClure’s Motion because lifting the Stay would have
substantial negative impact on the viability of the debtor and allow economically imprac-
tical litigation. The harm a Relief from Stay would have to creditors, the debtor, and the
claimants themselves is substantial and incomparable to the harm McClure is asserting he
would suffer. Proper analysis and application of the Curtis factors demonstrates the Stay
should remain in place for the duration of Bavaria’s bankruptcy proceedings.

WHEREFORE, Debtor-in-Possession, Bavaria Inn Restaurant, Inc. d/b/a Shotgun
Willies respectfully requests that the McClure’s Motion for Entry of Order Granting Relief from
Stay be denied.
Case:20-17488-EEB Doc#:50 Filed:01/07/21 Entered:01/07/21 19:57:07 Pages of 8

Respectfully submitted this 7 day of January, 2021.

WEINMAN & ASSOCIATES, P.C.

Date: _1/7/2020_ By: /s/ Jeffrey A. Weinman
Jeffrey A. Weinman, #7605
730 17th Street, Suite 240
Denver, CO 80202-3506
Telephone: (303) 572-1010
Facsimile: (303) 572-1011

jweinman@weinmanpc.com

Date: 1/7/2020 LAW OFFICES OF G STEPHEN LONG
By: /s/ G Stephen Long
G Stephen Long, #17252
215 Adams Street
Denver, CO 80206
Telephone: (303) 600-1638
slong@gsltrial.com
